COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-270-CR

                                                 



JAIME VELA                       						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

On February 8, 2007, we abated this appeal and remanded the case to the trial court to determine whether appellant Jaime Vela wanted to continue his appeal and, if so, to determine whether appellant is indigent and to appoint counsel if necessary.  The supplemental reporter’s record from the abatement hearing was filed in this court on March 12, 2007.

At the abatement hearing, Vela told the trial court that he did not wish to proceed with his appeal.   Accordingly, we dismiss this appeal. 



PER CURIAM



PANEL D:	
WALKER, J.; CAYCE, C.J.; and MCCOY
, J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)			

DELIVERED: March 22, 2007							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.